         Case 1:19-cv-10796-DLC Document 116 Filed 04/17/20 Page 1 of 2
                                                                           Jordan D. Weinreich
                                                                                               Partner
                                                                               Direct: 973.302.9695
                                                                     jweinreich@shermanwells.com




                                              April 17, 2020

By ECF

Hon. Denise L. Cote, U.S.D.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re:   Securities and Exchange Commission v. International Investment Group, LLP
      Case No. 19-cv-10796

Dear Judge Cote:

        This firm is counsel to Bank Leumi USA (“Bank Leumi” or the “Bank”). We write
in response to the application filed jointly by IIG Structured Trade Finance Fund, Ltd.
(“STFF”) and IIG Global Trade Finance Fund, Ltd. (“GTFF”) (Dkt. No. 110) seeking
distributions from an account maintained at Bank Leumi by the Trade Finance Trust (the
“Trust”) into which proceeds from a trade finance loan made to Forestal Rio Calle S.A.
were apparently deposited (the “Forestal Account”). As discussed herein, Bank Leumi
does not take a position on this application.

       On November 26, 2020, the Court entered a Judgment and Preliminary Asset
Freeze Order (Dkt. No. 9) (the “Freeze Order”). Pursuant to the Freeze Order, pending
entry of final disposition of the SEC’s claims, Bank Leumi was required to freeze certain
accounts held at the Bank that were administered by IIG Trade Finance, LLC
(“IIG Trade Finance”) and maintained by the Trust. By its terms, the restrictions
imposed upon Bank Leumi pursuant to the Freeze Order were vacated and lifted by the
Court’s entry of the SEC’s proposed Final Judgment (Dkt. No. 103). Accordingly,
Bank Leumi exercised its rights pursuant applicable law and the agreements with the
Trust and IIG Trade Finance, and set-off from the accounts maintained by the Trust
(including, but not limited to, the Forestal Account), pro rata, the total amount of
$234,756.56 to repay the outstanding loan balance of $200,000 due and owing by IIG
Trade Finance, and certain attorneys’ fees incurred by Bank Leumi.1

     As such, Bank Leumi takes no position regarding the relief sought by STFF and
GTFF, as it no longer has an interest in the funds maintained in the Forestal Account. 2

1
  See Declaration of Evan Kroll, dated April 17, 2020 (“Kroll Decl.”), at ¶3.
2
  We note that the bulk of the documents upon which STFF and GTFF rely in support of their
application are entirely in Spanish, including a 58-page contract (Dkt. No. 111 at Ex. E), and
they are not accompanied by the required certified English translations. See, e.g., Kim v. Chung
            210 PARK AVENUE  2ND FLOOR  FLORHAM PARK  NEW JERSEY 07932  973.302.9700
          1185 Avenue of the Americas  3RD FLOOR  NEW YORK  NEW YORK 10036  212.763.6464
                                      WWW.SHERMANWELLS.COM
           Case 1:19-cv-10796-DLC Document 116 Filed 04/17/20 Page 2 of 2
Hon. Denise L. Cote, U.S.D.J.
April 17, 2020
Page 2


However, we note that following the satisfaction of the loan and attorneys’ fees, the
balance in the Forestal account is $2,313,648.84, which is less than the aggregate
amount of $2,382,666.57 sought by STFF and GTFF.3


                                             Respectfully submitted,


                                             Jordan D. Weinreich


Cc:      Counsel of record (by ECF)

4843-8429-8425, v. 3




Sook Lee, No. 18-CV-12230 (CM), 2019 WL 4688692, at *2 (S.D.N.Y. Sept. 24, 2019)
(McMahon, Chief Judge) (“Although this Court’s local rules do not prohibit submission of
pleadings in a foreign language, ‘[i]t is clear, to the point of perfect transparency, that federal
court proceedings must be conducted in English.’” (quoting United States v. Rivera-Rosario, 300
F.3d 1, 5 (1st Cir. 2002) (alteration in original)). “Documents not in English must be
accompanied by an English translation.” Id. See also Rutgerswerke AG v. Abex Corp., No. 93-
CV-2914 (JFK) 2001 WL 717078, *1 (S.D.N.Y. June 25, 2001) (Keenan, D.J.) (“The parties’
pending motions in this case are dismissed without prejudice due to the parties’ failure to
include English translations of the documents submitted in support of the motions.”)
   Accordingly, Bank Leumi reserves all rights in the event that the appropriate certified
translations are submitted to the Court in connection with this, or any future application(s) for
distributions from any accounts held at Bank Leumi.
3
  Kroll Decl. at ¶5.
